Case 8:20-cv-00283-SCB-JSS Document 1 Filed 02/06/20 Page 1 of 10 PageID 1




           IN   THE    U N I T E D S T AT E S D I S T R I C T C O U R T F O R T H E M I D D L E
                         D I S T R I C T O F F L O R I DA , T A M PA D I V I S I O N

  Lionel Hinson,
                                                     Civil Action
          Plaintiff,
  v.                                                 Case No:
   1010 Carpenters Way Operations, LLC,
   and CMC II, LLC,


          Defendant

                       COMPLAINT        AND    DEMAND         FOR   J U RY T R I A L

          Plaintiff, Lionel Hinson (“Plaintiff ”), on behalf of himself and other employees
  and former employees similarly situated, sues Defendants 1010 Carpenters Way
  Operations, LLC, and CMC II, LLC, each a Florida limited liability company , and states
  as follows:

                                           J U RI S D I CT I O N

          1.      Jurisdiction is proper in this Court pursuant to 29 U.S.C. 216(b), the
  jurisdictional provision of the Fair Labor Standards Act (“FLSA”), and pursuant to 28
  U.S.C. sec. 2201-2202, the Federal Declaratory Judgment Act. This Court has supplemental
  jurisdiction over Counts IV and V of this Complaint pursuant to 28 U.S.C. § 1367. The
  causes of action these counts form part of the same case or controversy as the claims in
  Counts I, II, and III.

                                               PA RT I E S

          2.      Defendants operate a nursing home known as Wedgewood Healthcare
  Center at 1010 Carpenters Way, Lakeland, Florida (hereinafter “Wedgewood”).




                                                    1
Case 8:20-cv-00283-SCB-JSS Document 1 Filed 02/06/20 Page 2 of 10 PageID 2




          3.     Defendant 1010 Carpenters Way Operations, LLC (“1010 CWO”) is the
  operator of Wedgewood.

          4.     Defendant CMC II, LLC (“CMC II”) is a management company that
  manages the operations of Wedgewood.

          5.     At all material times, Defendant 1010 CWO was a Florida limited liability
  company with its principal place of business in Polk County, Florida.

          6.     At all material times, Defendant CMC II was a Florida limited liability
  company with its principal place of business in Polk County, Florida.

          7.     At all material times, Defendant 1010 CWO performed activities in
  connection with the operation of an institution (Wedgewood) primarily engaged in the care
  of the sick, aged, mentally ill, or defective who reside on the premises.

          8.     At all material times, Defendant CMC II performed activities in connection
  with the operation of an institution (Wedgewood) primarily engaged in the care of the sick,
  aged, mentally ill, or defective who reside on the premises.

          9.     At all material times, Defendant 1010 CWO had annual dollar volume of
  sales or business done of at least $500,000.

          10.    At all material times, Defendant CMC II had annual dollar volume of sales
  or business done of at least $500,000.

          11.    At all material times, Defendant 1010 CWO had “employees engaged in
  commerce” or, alternatively, “working on goods or materials that have been moved in or
  produced for commerce” as defined by the FLSA.

          12.    At all material times, Defendant CMC II had “employees engaged in
  commerce” or, alternatively, “working on goods or materials that have been moved in or
  produced for commerce” as defined by the FLSA.

          13.    At all material times, Defendant 1010 CWO was an “enterprise engaged in
  commerce” as defined by the FLSA.


                                                 2
Case 8:20-cv-00283-SCB-JSS Document 1 Filed 02/06/20 Page 3 of 10 PageID 3




         14.      At all material times, Defendant CMC II was an “enterprise engaged in
  commerce” as defined by the FLSA.

         15.      At all material times, Defendant 1010 CWO was an “employer” of Plaintiff
  Hinson as defined by the FLSA.

         16.      At all material times, Defendant CMC II was an “employer” of Plaintiff
  Hinson as defined by the FLSA.

         17.      At all material times, Defendants 1010 CWO and CMC II were operated for
  a common business purpose. That purpose was the operation of Wedgewood.

         18.      At all material times, Defendants 1010 CWO and CMC II formed a single
  “enterprise” as defined by the FLSA.

         19.      During the time period at issue in this lawsuit, Defendants both had
  operational control of Wedgewood Healthcare Center’s day-to-day nursing functions,
  including determining compensation of employees, hiring and discharging employees,
  controlling employees, and establishing terms and conditions of employment.

         20.      At all material times, the Plaintiff was, and continues to be, a resident of
  Polk County, Florida.

                     FACT S C O M M O N   TO   M U LT I P LE C O U N T S

         21.      Plaintiff was employed at Wedgewood by Defendants in part as a nursing
  unit manager.

         22.      He was hired on or about October 19, 2017. He was fired on or about
  August 15, 2018.

         23.      Defendants classified Plaintiff as an “exempt” employee under the FLSA.

         24.      When he was hired, he was informed that his regular schedule would be 40
  hours per week, with his hours generally being 8am to 4pm, 5 days a week.



                                                 3
Case 8:20-cv-00283-SCB-JSS Document 1 Filed 02/06/20 Page 4 of 10 PageID 4




          25.      At the time of his hire until approximately the end of calendar year 2017,
  Defendants utilized the services of staffing agencies to fill nursing shortages or to cover
  shifts for nurses who called out.

          26.      Beginning in approximately January, 2018, Defendants stopped using the
  services of staffing agencies to cover nursing shifts.

          27.      Beginning in approximately January, 2018, Defendants required Plaintiff
  Hinson to cover multiple night and weekend shifts each week as a regular floor nurse, in
  addition to his regular shifts as a unit manager.

          28.      Plaintiff ’s supervisor told him that he would be paid additional
  compensation for the extra shifts. He agreed to take on the extra shifts in exchange for the
  additional compensation.

          29.      While performing extra shifts as a floor nurse, Plaintiff Hinson did not
  perform duties that would qualify him for any exemption from the overtime requirements
  of the FLSA.

          30.      As a result of the extra shifts, beginning in January, 2019, Plaintiff worked
  for Defendants in excess of forty hours within a work week in most work weeks.

          31.      Defendants failed to compensate Plaintiff at a rate of one and one-half
  times his regular rate for all hours worked in excess of forty hours in a single work week.

          32.      If fact, during the vast majority of weeks, Defendants did not compensate
  plaintiff at all for his extra shifts as a floor nurse.

          33.      Plaintiff has retained Bloodworth Law, PLLC, to represent him in this
  litigation and has agreed to pay a reasonable fee for the firm’s services.

                     C O U N T I – R E C OV E RY O F M I N I M U M WAG E   AND
                                  OV E RT I M E C O M PE N S AT I O N

          34.      Plaintiff restates the allegations of paragraphs 1 through 33, above.



                                                    4
Case 8:20-cv-00283-SCB-JSS Document 1 Filed 02/06/20 Page 5 of 10 PageID 5




         35.     The Defendants have violated the FLSA by:

                     a. Failing to compensate Plaintiff at least minimum wage for his extra
                          shifts;

                     b. Failing to compensate Plaintiff at one and on-half times her regular
                          rate for all hours worked in excess of forty hours per week
                          performing non-exempt duties;

                     c. Failing to comply with the time tracking and record-keeping
                          requirements of the FLSA and associated regulations.

         36.     Defendants’ actions were willful and/or showed reckless disregard for the
  provisions of the FLSA.

         37.     Defendants failed to properly disclose or apprise Plaintiff of his rights
  under the FLSA.

         38.     Due to the willful and unlawful acts of Defendants, Plaintiff suffered
  damages and lost compensation for time worked in excess of forty hours per week.

         39.     Plaintiff is also entitled to liquidated damages pursuant to the FLSA.

         40.     Plaintiff is also entitled to an award of reasonable attorney’s fees and costs
  pursuant to the FLSA.

                          C O U N T II – D E C LA RAT O RY J U D G M E N T

         41.     Plaintiff restates the allegations of paragraphs 1 through 33, above.

         42.     Plaintiff and Defendants have a dispute pending concerning violations of
  the FLSA over which this Court has jurisdiction.

         43.     This Court also has jurisdiction to hear Plaintiff ’s request for declaratory
  relief pursuant to the Declaratory Judgment Act, 28 U.S.C. sec. 2201-2202.

         44.     The Defendants have violated the FLSA by:


                                                 5
Case 8:20-cv-00283-SCB-JSS Document 1 Filed 02/06/20 Page 6 of 10 PageID 6




                        a. Failing to compensate Plaintiff at least minimum wage for his extra
                            shifts;

                        b. Failing to compensate Plaintiff at one and on-half times his regular
                            rate for all hours worked in excess of forty hours per week;

                        c. Failing to comply with the time tracking and record-keeping
                            requirements of the FLSA and associated regulations.

          45.      Plaintiff is entitled to declaratory relief.

          46.      Plaintiff is entitled to overtime compensation.

          47.      Plaintiff is entitled to an equal amount of liquidated damages.

          48.      It is in the public interest to have these declarations of rights recorded.

          49.      Plaintiff ’s declaratory judgment action serves the useful purpose of
  clarifying and settling the legal dispute at issue.

          50.      The declaratory judgment action terminates and affords relief from the
  uncertainty, insecurity, and controversy giving rise to the proceeding.

          51.      At all material times, Defendants failed to comply with the FLSA with
  respect to all other nurses who worked in excess of forty hours a week and who were not
  paid one and one-half times their regular rate of overtime pay. These employees are
  entitled to similar relief.

                                C O U N T III – FLSA R E TA LI AT I O N

          52.      Plaintiff restates the allegations of paragraphs 1 through 33, above.

          53.      This is a cause of action for breach of a written contract pursuant to
  Florida state law.

          54.      Defendants fired Plaintiff in retaliation for complaining about having to
  work unpaid overtime in violation of the FLSA.


                                                    6
Case 8:20-cv-00283-SCB-JSS Document 1 Filed 02/06/20 Page 7 of 10 PageID 7




          55.      Plaintiff has been damaged as a result.

                       C O U N T IV – B RE ACH O F C O N T RACT – S I G N O N
                                              BONUS

          56.      Plaintiff restates the allegations of paragraphs 1 through 33, above.

          57.      This is a cause of action for breach of a written contract pursuant to
  Florida state law.

          58.      On October 19, 2017, as a material inducement for Plaintiff to begin
  employment, Plaintiff and Defendants entered into a contract whereby Plaintiff would be
  entitled to receive a sign-on bonus of $1500 after 90 das of employment, $1500 after 6
  months, $1500 after 9 months, and $1500 after one year.

          59.      To memorialize their agreement, Plaintiff and Defendants executed a Sign
  On & Referral Bonus Program Memo of Understanding. A copy of this Agreement is
  attached as Exhibit A.

          60.      Defendants failed to pay Plaintiff any of the installments, in violation of
  the agreement.

          61.      Plaintiff has been damaged as a result.

                         C O U N T V – B R E AC H O F C O N T RACT – O RA L
                                           AG R E E M E N T

          62.      Plaintiff restates the allegations of paragraphs 1 through 33, above.

          63.      This is a cause of action for breach of an oral contract pursuant to Florida
  state law.

          64.      In approximately January, 2018, Defendants told Plaintiff that, in
  consideration for his willingness to cover extra shifts, he would be compensated on an
  hourly basis at the rate of $25/hour for extra night and weekend shifts that he worked as a
  floor nurse.

                                                 7
Case 8:20-cv-00283-SCB-JSS Document 1 Filed 02/06/20 Page 8 of 10 PageID 8




         65.     Plaintiff agreed to these terms, forming a binding contract whereby
  Defendants agreed to pay Plaintiff $25/hour for extra shifts worked.

         66.     At Defendants’ request, Plaintiff worked extra shifts from January, 2018
  until his termination in October, 2018.

         67.     With the exception of a single week in April, 2018, Defendants failed to
  compensate Plaintiff for these shifts.

         68.     Defendant has been damaged as a result.




         WHEREFORE, Plaintiff respectfully requests that a judgment be entered in his
  favor against Defendants:

                     a. Declaring, pursuant to 29 U.S.C. sec. 2201-2202, that the acts and
                         practices complained of are in violation of the FLSA;

                     b. Awarding Plaintiff overtime compensation in the amount due for all
                         extra shifts worked in excess of forty hours per work week;

                     c. Awarding Plaintiff and those similarly situated liquidated damages in
                         an amount equal to the overtime award;

                     d. Awarding Plaintiff and those similarly situated reasonable attorney’s
                         fees and costs and expenses of litigation pursuant to 29 U.S.C. sec.
                         216(b);

                     e. Awarding Plaintiff unpaid sign on bonus amounts owed;

                     f. Awarding Plaintiff $25/hour unpaid contractual sums due for extra
                         shifts worked;

                     g. Awarding Plaintiff and those similarly situated pre- and post-
                         judgment interest; and


                                              8
Case 8:20-cv-00283-SCB-JSS Document 1 Filed 02/06/20 Page 9 of 10 PageID 9




                    h. Ordering any further relief the Court deems just and proper.

                                       J U RY D E M A N D

        Plaintiff demands trial by jury on all issues so triable.


        Respectfully submitted February 6, 2020.


                                                    ______________________________
                                                    J. Kemp Brinson
                                                    Fla. Bar No. 752541
                                                    BLOODWORTH LAW, PLLC
                                                    801 N. Magnolia Ave. Suite 216
                                                    Orlando, FL 32803
                                                    407-777-8541
                                                    KBrinson@LawyerFightsForYou.com
                                                    CAcedo@LawyerFightsForYou.com
                                                    Trial Counsel for Plaintiff, Lionel Hinson




                                                9
Case 8:20-cv-00283-SCB-JSS Document 1 Filed 02/06/20 Page 10 of 10 PageID 10




                                   EXHIBIT A
